Case: 2:19-cv-00104-JLG-CMV Doc #: 2 Filed: 01/18/19 Page: 1 of 8 PAGEID #: 35

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF CHIO

‘Scott David Creech

 

(ENTER ABOVE THE NAME OF THE PLAINTIFF IN THIS ACTION)

IF THE PLAINTIFF IS APRISONER: PRISONER #_ AS 2 S77 YA 9 . ] 9 evl 0 4

VS.

Ohio Dept. of Rehab. & Corrections, et al. -fdudge Graham

 

_— eNDAN MAGISTRATE JUDGE VASCURA

IF THERE ARE ADDITIONAL DEFENDANTS PLEASE LIST THEM:
Mr. Stu Hudson, Interm Director of Prisons

 

Ms. Karen Stanforth, Acting Assistant Chief '

EE

 
 

 

_Al1 Unknown. and Unnamed. Person(s) within the
Ohio Dept. of Rehab. & Corrections invoived ,

_in th@ir professional compacity | ot

 

COMPLAINT
1, PARTIES TO THE ACTION:

PLAINTIFF: | PLACE YOUR NAME AND ADDRESS ON THE LINES BELOW. THE
ADDRESS YOU GIVE MUST BE THE ADDRESS THAT THE COURT MAY
CONTACT YOU AND MAIL DOCUMENTS TO YOU. A TELEPHONE
NUMBER IS REQUIRED.

Scott David Creech, A588- 782

NAME - FULL NAME PLEASE - PRINT.
C.Cc.L. P.O. Box 5500

ADDRESS: STREET, ciry, STATE AND ZIP CODE
_Chillicothe, Ohio 45604

 

 

TELEPHONE NUMBER.

 

IF THERE ARE ADDITIONAL PLAINTIFFS IN THIS SUIT, A SEPARATE PIECE OF PAPER
SHOULD BE ATTACHED IMMEDIATELY BEHIND THIS PAGE WITH THEIR FULL NAMES,
ADDRESSES AND TELEPHONE NUMBERS. IF NO ADDITIONAL PLAINTIFFS EXIST CONTINUE
WITH THIS FORM.

PAGE 2 AND 3 OF THIS FORM DEAL ONLY WITH A PLAINTIFF THAT IS INCARCERATED
AT THE TIME OF FILING THIS COMPLAINT.

-]-
Case: 2:19-cv-00104-JLG-CMV Doc #: 2 Filed: 01/18/19 Page: 2 of 8 PAGEID #: 36

IF YOU ARE A PRISONER FILING A CIVIL SUIT THE FOLLOWING INFORMATION IS

REQUIRED:

PREVIOUS LAWSUITS:

A.

HAVE YOU BEGUN OTHER LAWSUITS IN STATE OR FEDERAL COURT DEALING
WITH THE SAMEFACTS INVOLVED IN THIS ACTION OR OTHERWISE RELATING
TO YOUR IMPRISONMENT? YES () NO @

IF YOUR ANSWER TO AIS YES, DESCRIBE THE LAWSUIT IN THE SPACE BELOW.
(IF THERE IS MORE THAN ONE LAWSUIT, DESCRIBE THE ADDITIONAL
LAWSUITS ON ANOTHER PIECE OF PAPER, USING THE SAME OUTLINE.)

1,

PARTIES TO THIS PREVIOUS LAWSUIT

PLAINTIFFS:

 

 

 

DEFENDANTS:

 

 

 

COURT (IF FEDERAL COURT, NAME THE DISTRICT: IF STATE COURT ,
NAME THE COUNTY)

DOCKET NUMBER

 

NAME OF THE JUDGE TO WHOM THE CASE WAS ASSIGNED

 

DISPOSITION (FOR EXAMPLE, WAS THE CASE DISMISSED? WAS IT
APPEALED? IS IT STILL. PENDING?)

 

APPROXIMATE DATE OF THE FILING OF THE LAWSUIT

 

APPROXIMATE DATE OF THE DISPOSITION

 

2.
Case: 2:19-cv-00104-JLG-CMV Doc #: 2 Filed: 01/18/19 Page: 3 of 8 PAGEID #: 37

PLACE OF PRESENT CONFINEMENT

 

A. IS THERE A PRISONER GRIEVANCE PROCEDURE IN THIS INSTITUTION?
YES R) NO ()

B. DIDYOUPRESENT THEFACTS RELATING TO YOUR COMPLAINT IN THIS STATE
PRISONER GRIEVANCE PROCEDURE? YES &) NO ()

C. IF YOUR ANSWER IS YES:
1. WHAT STEPS DID YOU TAKE?

I filed a Informal Comlaint Resolution,

Grievance to the Institution Inspector, andi

 

4m Appeal to the Chief Inspector's Office. _

 

2, WHAT WAS THE RESULT?
All responses were negative and no cane was -

 

reissued as T requested

 

 

D, IF YOUR ANSWER IS NO, EXPLAIN WHY NOT.

 

 

E. _ IF THERE IS NO PRISON GRIEVANCE PROCEDURE IN THIS INSTITUTION, DID
YOU COMPLAIN TO PRISON AUTHORITIES? YES () NO()

F. IF YOUR ANSWER IS YES:

1, WHAT STEPS DID YOU TAKE?

 

 

 

2. WHAT WAS THE RESULT?

 

-3-
Case: 2:19-cv-00104-JLG-CMV Doc #: 2 Filed: 01/18/19 Page: 4 of 8 PAGEID #: 38

DEFENDANTS:
PLACE THE NAME AND ADDRESS OF EACH DEFENDANT YOU LISTED IN THE CAPTION ON

THE FIRST PAGE OF THIS COMPLAINT. THIS FORM IS INVALID UNLESS EACH DEFENDANT
APPEARS WITH FULL ADDRESS FOR PROPER SERVICE.

1,

 

Lf NAMES - FULL NAME PLEASE
> Ohio dept. of Rehab. & Corrections, et al.

 

Co STREET, CITY, STATE AND ZIP CODE
2° ..770_W. Broad Street, Columbus, Ohio 43222

 

2,a@ —Mr...Stu Hudson, Interm Director of Prisons
_770.M...Broad. Street, Columbus, Ohio 43222

3.4 ..Ms.. Karen Stanforth, Acting Assistant. Chief Insepector
770 W, Broad Street, Columbus, Ohio 43222

 

Y,s. Unknown Persons

 

770 W. Broad Street, Columbus, Ohio 43222

5 @ Unknown, Persons.

15802 State Route 104 N, Chillicothe, Ohie 45601
P20. Box 5500

 

IF THERE ARE ADDITIONAL DEFENDANTS, PLEASE CONTINUE LISTING THEM.
Case: 2:19-cv-00104-JLG-CMV Doc #: 2 Filed: 01/18/19 Page: 5 of 8 PAGEID #: 39
STATEMENT OF CLAIM

PLEASE WRITE AS BRIEFLY AS POSSIBLE THE FACTS OF YOUR CASE. DESCRIBE HOW EACH
DEFENDANT IS INVOLVED. INCLUDE THE NAME OF ALL PERSONS INVOLVED. GIVE DATES AND
PLACES.

DO NOT GIVE ANY LEGAL ARGUMENTS OR CITE ANY CASES OR STATUTES.

IF YOU HAVE A NUMBER OF DIFFERENT CLAIMS; PLEASE NUMBER AND SET FORTH EACH CLAIM
IN A SEPARATE PARAGRAPH. USE AS MUCH SPACE AS YOU NEED. YOU ARE NOT LIMITED TO THE
PAPERS WE GIVE YOU. ATTACH EXTRA SHEETS THAT DEAL WITH YOUR STATEMENT CLAIM
IMMEDIATELY BEHIND THIS PIECE OF PAPER.

 

HEROHANDOR = SUPEORE (OF) EEAENFTEE S| SCOT Dav ro) CREECH :
. CLAIMS. UNDER. TITLE II..OF AMERICANS.WITH
DISABILITIES ACT (ADA) (42 U.S.C.S. SECTION 12131 ET. SEQ. |

 

1.) Plaintiff Scott David Creech (hereafter. "Creech")

 

first became a disabled individual in June of 1988, and

 

permanantly disabled in August 1999 after a severe motor _

vehicle accident. The disability is a lifetime disability, |

 

that affects my.ability.to walk, stand,..and maneuver as_he

walks. A qualifying disability under U.S.C., SECTION 12102 (1)

 

(A) (B).(2) (A). Creech has. been determined by the Social Security

Administration as a person having such a disability/impairment;

 

and that under (3)(A) also meets the requirement of "being |

 

regarded as having. such an impairment" for purposes of (1)(C) as

well. Pennsylvania Dep't of Corrections V. Yeskey, (1998)

 

524 U.S. 206 and yeskey V- Pennsylvania Dep't of Corrections

 

(1997, CA3 Pa) 118 F. 3d 23.

 

2.) It must be noted that Creech did received Social Security

 

financial aide, for said permanent disability, up until his |

 

ration in October 2008. See Exhibit A - S.S.D. Fact.

te
id
a
‘@
1

Qa

o

Sheet dated December 13, 2018 and Exhibit B - Medicare Health

Insurance Card Creech is currently listed as disabled by S-S.A.

Creech,..a. qualifying individual under A.D.A., states that he.

has been subject to discriminated by the Ohio Dept. of |

Rehabilitation and Corrections under 42 U.S.C. Section 12132.

5 A
Case: 2:19-cv-00104-JLG-CMV Doc #: 2 Filed: 01/18/19 Page: 6 of 8 PAGEID #: 40

3.) Creech did enter the Department of Corrections with a mobility
devise (i.e. cane), prescribed by his civilian medical providers prior to
2008. The cane was taken from him prior to his incarceration at his
parent institution. It took several attempts to have it replaced after
being transferred to Chillicothe Correctional Institution (i.e. C.C.I.)
in December 2008.

4.) It was later determined that Creech required a cane by multiple
medical providers at C.C.I. to aide in mobility purposes - i.e. walking,
standing, and turning due to balance matters, as well as severe pain
issues periodically.

5.) Creech during his incarceration was seen at least once by an
Orthopedic Surgeon at Correctional Medical Center (hereafter, C.M.C.),
who at that time, continued an Order for the need of a cane and bottom
bunk restriction continually, Que to mobility issues and other balance
related matters.

6.) On August 23, 2016, Nurse Practiction Artrip, overroad the
Orthopedic Surgeon's order for the continued use of the cane, and dis-
continued any further access to a cane- However, continued the bottom
bunk restriction for the same medical limitations and disabilities
originally found by past medical providers, including the Orthopedic
Surgeon working at C.M.C..

7.) Since this time, Creech has suffered extreme pain issues and
has had multiple incidents where he was unable to walk any distance
beyond the unit without falling - which has happened since the August
23, 2016 matter - having to hold onto walls/beds within the unit on

occasions to maintain balance.

53 B
Case: 2:19-cv-00104-JLG-CMV Doc #: 2 Filed: 01/18/19 Page: 7 of 8 PAGEID #: 41

8.) Creech did exhaust the institution grievance procedures, with

such becoming final on January 25, 2017. See: Exhibit "C" - Appeal to
the Chief Inspector and Exhibit "D" - Decision of the Chief Inspector

on a Grievance Appeal.

9.) Creech has had sharp paralizing pains in his hip and down his

leg since having his cane seized, which has caused him to fall on several
different occasions. Which he has document with witnesses.

10.) Creech's health has, and is continually, being adversely affected
due to the fact that Creech's mobility has been greatly reduced after

the removal/loss of his cane. Several of the health care providers at
C.C.I. suggest Creech walk as much as possible each day for exercise,

and order he use the cane whenever ambulatory or walking as needed (prior
to the cane being seized by one of the medical providers). A major life
activity under 42 U.S.C. Section 12102 ({2)(A), which now has become
potential harmful and even dangerous, without the assistance of a cane

to support and steady himself while ambulatory or walking (now only for

short distance under assistance).

11.) Through the removal of Creech's cane/mobility aide;which I am
entilted to under 42 U.S.C. 12131, Title II, 0.8.R8.C. has failed ta
accommodate my disability by limiting my mobility to such an extent I

am unablk to eat at theachow hall with other inmates - many who use a
cane to safely walk there and back. 0.B.#.C.'s failure to accommodate
my disability, also prevents my full access to the law library and access

to the exercise facilities at the gym and/or yard.

5 ¢
Case: 2:19-cv-00104-JLG-CMV Doc #: 2 Filed: 01/18/19 Page: 8 of 8 PAGEID #: 42
RELIEF

IN THIS SECTION PLEASE STATE (WRITE) BRIEFLY EXACTLY WHAT YOU WANT THE COURT TO
DO FOR YOU. MAKE NO LEGAL ARGUMENT, CITE NO CASES OR STATUTES.

 

ee ee

_ DEMAND: $250,000.00 and Cane.

iy f r I :
SIGNED THIS ../.- |DAYOF .. wf AM... 2069),

Lert! L, Cveeck.

SIGNATURE OF PLAINTIFF
